Date:12/12/2008 Computershare 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To:All Canadian Securities Regulatory Authorities Subject:GRAND PEAK CAPITAL CORP. –AMENDED Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type: Annual General and Special Meeting Record Date for Notice of Meeting: 29/12/2008 Record Date for Voting (if applicable) 29/12/2008 Meeting Date: 30/01/2009 Meeting Location (if available) Vancouver Voting Security Details: Description CUSIP NUMBER ISIN COMMON 38611W100 CA38611W1005 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for GRAND PEAK CAPITAL CORP.
